DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on January 16, 2020, in which claims 1-20 was presented for examination, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 9-14, and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. “Kim” (US PG Pub. 2004/0192133).


Regarding claim 1, Kim discloses a zoned insulation garment (250, Fig. 2-4 and 12) comprising: a backer material (Par. 0058, examiner notes the “backer material” is jacket, 801, as shown in Fig. 12, and fabric patches 802 are the same as element 250 since the design shown in Figs. 2-4 is designed to be placed onto a garment, as explained in the Abstract) that forms an outer-facing surface of the zoned insulation garment (examiner notes an “outer-facing surface” is formed since it’s the surface that faces away from wearer); and a base material (104, Fig. 3A) having a first surface (see annotated Fig. 3A below) and an opposite second surface (see annotated Fig. 3A), the second surface of the base material (see annotated Fig. 3A below) secured to the backer material (Par. 0058, examiner notes secured through “adhesive” means), the first surface of the base material (see annotated Fig. 3A below) forming an inner-facing surface of the zoned insulation garment  (examiner notes an “inner-facing surface” is formed since the plurality of projections are placed on top of the “first surface” ), the base material (104) forming: a first garment portion (see annotated Fig. 12 below) having a first plurality of projections (252, Fig. 4) that extend from the first surface of the base material (see annotated Fig. 3A below), each of the first plurality of projections (252) having terminal ends located opposite the base material (see annotated Fig. 4 below), and a second garment portion (see annotated Fig. 12 below) having a second plurality of projections (254) that extend from the first surface of the base material (see annotated Fig. 3A below), each of the second plurality of projections (254) having terminal ends located opposite the base material (see annotated Fig. 4 below), wherein an entirety of the terminal ends of the each of the first plurality of projections have a greater surface area (Par. 0030, examiner notes the “hexagon shapes” are shown as being larger than the “diamond shapes. In addition, the plates 252 and 254 are “non-identical”).  


    PNG
    media_image1.png
    438
    724
    media_image1.png
    Greyscale

Fig. 3A – Examiner Annotated


    PNG
    media_image2.png
    818
    1445
    media_image2.png
    Greyscale

Fig. 4 – Examiner Annotated


    PNG
    media_image3.png
    644
    932
    media_image3.png
    Greyscale

Fig. 12 – Examiner Annotated

Regarding claim 2, Kim discloses the first plurality of projections (252, Fig. 4) are located adjacent to each other in a tessellation pattern (examiner notes “tessellate” means “pattern of repeated shapes, especially polygons, that fit together closely without gaps or overlapping” as provided by Lexico. Kim is shown as having non-overlapping shapes in Fig. 4).  

Regarding claim 3, Kim discloses spaces (106, Fig. 3 and 4) are defined between adjacent projections of the first plurality of projections (252).  

Regarding claim 4, Kim discloses the second plurality of projections (254, Fig. 4) are located adjacent to each other in a tessellation pattern (examiner notes “tessellate” means “ pattern of repeated shapes, especially polygons, that fit together closely without gaps or overlapping” as provided by Lexico. Kim is shown as having non-overlapping shapes in Fig. 4).
  
Regarding claim 5, Kim discloses spaces (106, Fig. 3 and 4) are defined between adjacent projections of the second plurality of projections (254).  

Regarding claim 9, Kim discloses the zoned insulation garment (250, Fig. 2-4 and 12) comprises at least: a torso portion (see annotated Fig. 12 above) having a front area (see annotated Fig. 12 above), a back area (Par. 0058, examiner notes it is well known in the art for jackets to have a “back area”), and a pair of side areas (see annotated Fig. 12 above); and a pair of sleeve portions (see annotated Fig. 12 above) extending from the torso portion of the zoned insulation garment (see annotated Fig. 12 above, examiner notes the “pair of sleeve portions” extend from the “torso portion” through the “backer material”, which is jacket 801).   

Regarding claim 10, Kim discloses the pair of side areas of the torso portion (see annotated Fig. 12 above) are formed from the first garment portion (see annotated Fig. 12 above), and wherein the pair of sleeve portions (see annotated Fig. 12 above) are formed from the second garment portion (see annotated Fig. 12 above).   

Regarding claim 11, Kim discloses a zoned insulation garment (250, Fig. 2-4 and 12) comprising:  Page 24 of 28 4817-1016-4912 vlNon-Provisional Application337812/150914US03CONa backer material (Par. 0058, examiner notes the “backer material” is jacket, 801, as shown in Fig. 12, and fabric patches 802 are the same as element 250 since the design shown in Figs. 2-4 is designed to be placed onto a garment, as explained in the Abstract) that forms an outer-facing surface of the zoned insulation garment (examiner notes an “outer-facing surface” is formed since it’s the surface that faces away from wearer); and a base material (104, Fig. 3A) having a first surface (see annotated Fig. 3A above) and an opposite second surface (see annotated Fig. 3A above), the second surface of the base material (see annotated Fig. 3A above) secured to the backer material (Par. 0058, examiner notes secured through “adhesive” means), the first surface of the base material (see annotated Fig. 3A above) forming an inner-facing surface of the zoned insulation garment (examiner notes an “inner-facing surface” is formed since the plurality of projections are placed on top of the “first surface” ), the base material (104) forming: a first garment portion (see annotated Fig. 12 above) having a first plurality of projections (252, Fig. 4) that extend from the first surface of the base material (see annotated Fig. 3A above), each of the first plurality of projections (252) having terminal ends located opposite the base material (see annotated Fig. 4 above), a second garment portion (see annotated Fig. 12 above) having a second plurality of projections (254) that extend from the first surface of the base material (see annotated Fig. 3A above), each of the second plurality of projections (254) having terminal ends located opposite the base material (see annotated Fig. 4 above), wherein an entirety of the (Par. 0030, examiner notes the “hexagon shapes” are shown as being larger than the “diamond shapes. In addition, the plates 252 and 254 are “non-identical”), and a third garment portion (see annotated Fig. 12 above) having a third plurality of projections (see annotated Fig. 4 above) that extend from the first surface of the base material (see annotated Fig. 4 above), each of the third plurality of projections (see annotated Fig. 4 above) terminating in one or more edges (see annotated Fig. 3A above, examiner notes the third plurality of projections terminate at the edges formed when placed above element 104).  

Regarding claim 12, Kim discloses the one or more edges of the third plurality of projections (see annotated Fig. 3A above) are interconnected to one another to form a tessellation pattern (examiner notes interconnected through element 104 examiner notes “tessellate” means “ pattern of repeated shapes, especially polygons, that fit together closely without gaps or overlapping” as provided by Lexico. Kim is shown as having non-overlapping shapes in Fig. 4).

Regarding claim 13, Kim discloses the each of the third plurality of projections (see annotated Fig. 3A above) defines a space (106, Fig. 3 and 4) formed from the first surface of the base material (see annotated Fig. 3A above).  

Regarding claim 14, Kim discloses the zoned insulation garment (250, Fig. 2-4 and 12) comprises at least: a torso portion (see annotated Fig. 12 above) having a front area (see annotated Fig. 12 above), a back area (Par. 0058, examiner notes it is well known in the art for jackets to have a “back area”), and a pair of side areas (see annotated Fig. 12 above); and a pair of sleeve portions (see annotated Fig. 12 above) extending from the torso portion of the zoned insulation garment (see annotated Fig. 12 above, examiner notes the “pair of sleeve portions” extend from the “torso portion” through the “backer material”, which is jacket 801).   

Regarding claim 19, Kim discloses a zoned insulation garment (250, Fig. 2-4 and 12) comprising:  Page 24 of 28 4817-1016-4912 vlNon-Provisional Application337812/150914US03CONa backer material (Par. 0058, examiner notes the “backer material” is jacket, 801, as shown in Fig. 12, and fabric patches 802 are the same as element 250 since the design shown in Figs. 2-4 is designed to be placed onto a garment, as explained in the Abstract) that forms an outer-facing surface of the zoned insulation garment (examiner notes an “outer-facing surface” is formed since it’s the surface that faces away from wearer); and a base material (104, Fig. 3A) having a first surface (see annotated Fig. 3A above) and an opposite second surface (see annotated Fig. 3A above), the second surface of the base material (see annotated Fig. 3A above) secured to the backer material (Par. 0058, examiner notes secured through “adhesive” means), the first surface of the base material (see annotated Fig. 3A above) forming an inner-facing surface of the zoned insulation garment (examiner notes an “inner-facing surface” is formed since the plurality of projections are placed on top of the “first surface”), the base material (104) (see annotated Fig. 4 above) having a first plurality of projections (252, Fig. 4) that extend from the first surface of the base material (see annotated Fig. 3A above), each of the first plurality of projections (252) having terminal ends located opposite the base material (see annotated Fig. 4 above), and a third garment portion (see annotated Fig. 4 above) having a third plurality of projections (see annotated Fig. 4 above) that extend from the first surface of the base material (see annotated Fig. 4 above), each of the third plurality of projections terminating in one or more interconnected edges (see annotated Fig. 3A above, examiner notes “interconnected edges” are formed through element 104).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Rock (US PG Pub. 2006/0277950).
Regarding claim 6, Kim discloses the invention substantially as claimed above.
	Kim does not disclose the base material is formed at least partially from a yarn having Far Infra-Red (FIR) fibers.  
	However, Rock teaches yet another insulation garment, wherein Rock teaches a base material is formed at least partially from a yarn having Far Infra-Red (FIR) fibers (Par. 0057, Ln: 1-13, Par. 0058 and 0062, examiner notes the “smart fibers” are incorporated within the pile regions, and function the same as the applicants “Far Infra-Red fibers” in Specification dated 01/16/2020, Par. 0037).
It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to use a yarn that functions as a Far Infra-Red (FIR) fiber as taught by Rock as the material for the base material of Kim. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, because yarns that release heat were a well-known material for insulated garments, in order to better insulate the wearer from the environment (Par. 0057-0058). 

Regarding claim 16, Kim discloses the invention substantially as claimed above.
	Kim does not disclose the base material is formed at least partially from a yarn having Far Infra-Red (FIR) fibers.  
	However, Rock teaches yet another insulation garment, wherein Rock teaches a base material is formed at least partially from a yarn having Far Infra-Red (FIR) fibers (Par. 0057, Ln: 1-13, Par. 0058 and 0062, examiner notes the “smart fibers” are incorporated within the pile regions, and function the same as the applicants “Far Infra-Red fibers” in Specification dated 01/16/2020, Par. 0037).
It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to use a yarn that functions as a Far Infra-Red (FIR) fiber as taught by Rock as the material for the base material of Kim. A person of ordinary skill would have been motivated to do so, with a reasonable (Par. 0057-0058). 


Claims 7, 8, 17, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Aasgaard (US Patent 9,303,337).
Regarding claim 7, Kim discloses the invention substantially as claimed above.
	Kim does not disclose the base material is formed at least partially from a hollow core yarn.  
	However, Aasgaard teaches yet another insulation garment (Col. 5, Ln: 7-13 , Fig. 3A and 3B), wherein Aasgaard teaches a base material is formed at least partially from a hollow core yarn (Col. 5, Ln: 20-23).  
It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to use a hollow core yarn as taught by Aasgaard as the material for the base material of Kim. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, because hollow core yarns were a well-known material for insulated garments, in order to better insulate the wearer from the environment (Col. 5, Ln: 30-36). 

Regarding claim 8, Kim in view of Aasgaard disclose the invention substantially as claimed above
They do not explicitly disclose the hollow core yarn is plaited with an additional yarn.  

Therefore, a person of ordinary skill in the art would recognize that the prior-art device disclosed by Kim in view of Aasgaard would have the same parameters used to create the applicants claimed invention.

Regarding claim 17, Kim discloses the invention substantially as claimed above.
	Kim does not disclose the base material is formed at least partially from a hollow core yarn.  
	However, Aasgaard teaches yet another insulation garment (Col. 5, Ln: 7-13 , Fig. 3A and 3B), wherein Aasgaard teaches a base material is formed at least partially from a hollow core yarn (Col. 5, Ln: 20-23).  
It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to use a hollow core yarn as taught by Aasgaard as the material for the base material of Kim. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, because (Col. 5, Ln: 30-36). 

Regarding claim 18, Kim in view of Aasgaard disclose the invention substantially as claimed above
They do not explicitly disclose the hollow core yarn is plaited with an additional yarn.  
However, the limitation “plaited with an additional yarn”, renders this claim a product-by-process claim. The determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process.  That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 697, 227 USPQ 964, 966 (Fed. Cir. 1985).  A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art. (Same cite as above)). 
Therefore, a person of ordinary skill in the art would recognize that the prior-art device disclosed by Kim in view of Aasgaard would have the same parameters used to create the applicants claimed invention.

Regarding claim 20, Kim discloses the invention substantially as claimed above.
	Kim does not disclose the base material is formed at least partially from a hollow core yarn.  
Aasgaard teaches yet another insulation garment (Col. 5, Ln: 7-13 , Fig. 3A and 3B), wherein Aasgaard teaches a base material is formed at least partially from a hollow core yarn (Col. 5, Ln: 20-23).  
It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to use a hollow core yarn as taught by Aasgaard as the material for the base material of Kim. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, because hollow core yarns were a well-known material for insulated garments, in order to better insulate the wearer from the environment (Col. 5, Ln: 30-36). 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Baron et al. “Baron” (US Pub. 20060080754). 
Regarding claim 15, Kim discloses the pair of side areas of the torso portion (see annotated Fig. 12 above) are formed from the first garment portion (see annotated Fig. 12 above), wherein the pair of sleeve portions (see annotated Fig. 12 above) are formed from the second garment portion (see annotated Fig. 12 above), and a central back area (Par. 0058, examiner notes it is well known in the art for jackets to have a “central back area”).
Baron does not disclose a central back area is formed from the third garment portion
However, Baron teaches yet another zoned insulation garment, wherein Baron teaches the zoned insulation garment (10, Fig. 1) comprises a central back area (see annotated Fig. 1 below) formed from a garment portion (Par. 0023, Lines: 1-4, Fig. 3 and 4, examiner notes a “garment portion” is shown in Fig. 2 that encompasses a plurality of protrusions).

    PNG
    media_image4.png
    289
    588
    media_image4.png
    Greyscale

Fig. 1-Examiner Annotated
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to fabricate the helmet as disclosed by modifying the central back area as disclosed by Kim, by being formed from a third garment portion comprising a plurality of protrusions as taught by Baron, in order to provide protection to users back.

Conclusion
The prior art made of record and not relied upon is considered pertinent (See PTO-892) to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAKOTA MARIN whose telephone number is (571)272-3529. The examiner can normally be reached Mon.-Fri., 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA TOMPKINS can be reached on (571) 272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAKOTA MARIN/Examiner, Art Unit 3732 

/KHALED ANNIS/Primary Examiner, Art Unit 3732